Case 1:20-cv-05890 Document 1-6 Filed 07/29/20 Page 1 of 5




                   EXHIBIT 6
                  Case 1:20-cv-05890 Document 1-6 Filed 07/29/20 Page 2 of 5
Christopher J. Clark                                             53rd at Third
Direct Dial: +1.212.906.1200                                     885 Third Avenue
chris.clark@lw.com                                               New York, New York 10022-4834
                                                                 Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                 www.lw.com

                                                                 FIRM / AFFILIATE OFFICES
                                                                 Beijing         Moscow
                                                                 Boston          Munich
                                                                 Brussels        New York
                                                                 Century City    Orange County
                                                                 Chicago         Paris
July 22, 2020                                                    Dubai           Riyadh
                                                                 Düsseldorf      San Diego
Sent Via Email                                                   Frankfurt       San Francisco
                                                                 Hamburg         Seoul
                                                                 Hong Kong       Shanghai
Evan Koster                                                      Houston         Silicon Valley
Hogan Lovells US LLP                                             London          Singapore
390 Madison Avenue                                               Los Angeles     Tokyo

New York, NY 10017                                               Madrid          Washington, D.C.
                                                                 Milan
evan.koster@hoganlovells.com


Re: Response to the Republic of Ecuador’s Consent Solicitation and Invitation to Exchange

Dear Mr. Koster,

        We write as counsel to the Steering Committee (the “Committee”) for a group of more
than 25 global institutional investors (the “Group”) whose members hold many hundreds of
millions of dollars of “Aggregated Eligible Bonds” and “2024 Bonds” issued by your client, the
Republic of Ecuador (“Ecuador” or “the Republic”).1 We were shocked and disappointed by the
press release distributed yesterday announcing Ecuador’s coercive Consent Solicitation and
Invitation to Exchange (the “Proposal”) detailed in a so-called “Invitation Memorandum.”

        Contrary to the representations made in the Republic’s self-serving press release to the
effect that “Ecuador engaged in good faith with its bondholders, providing information with
transparency,” Ecuador’s actions with relation to the Invitation Memorandum and the Committee
have been in bad faith and have been duplicitous. While the Committee has been prepared to
engage in good faith negotiations and indeed remains committed to doing so, the Republic has
never meaningfully engaged in any way with the Committee, indeed going so far as to ask the
Committee to enter into Non-Disclosure Agreements and then cutting off all substantive
discussion. The Proposal has launched a coercive and ultimately self-destructive process that will
have potentially far-reaching consequences for the Republic and the sovereign debt markets at
large unless the Republic reverses course and agrees to an orderly restructuring that is fair and
acceptable to all creditors.

       As a matter of process, the manner and timing of the Proposal could hardly have been more
coercive. By its terms, the Proposal “will expire at 5:00 p.m. (Central European time) on July 31,

1
  The Committee is comprised of Amundi (UK) Limited, Contrarian Capital Management LLC,
Grantham Mayo Van Otterloo & Co., and T Rowe Price Associates, Inc. In addition to the Committee,
the Group includes a growing number of leading global asset managers. As a whole, the Group owns
bonds issued by Ecuador across the maturity spectrum with holdings in excess of 25% and more than
35% in certain series of Bonds.
                Case 1:20-cv-05890 Document 1-6 Filed 07/29/20 Page 3 of 5
July 22, 2020
Page 2




2020” unless extended or earlier terminated by the Republic – a mere ten days after the Invitation
Memorandum was released. After many months of waiting for a proposal from the Republic, or
even, indeed, a conversation concerning a proposal, the compressed time frame can only be seen
as a bad faith gambit to coerce holders. Rather than allow for a reasonable time for the Committee
and other bondholders to consider the Proposal and work constructively with the Republic toward
a resolution, the Republic has sought to use high pressure tactics to force an unfavorable deal upon
investors.

        The Proposal improperly seeks to compel the consent of investors by putting non-tendering
bondholders in a highly disadvantaged position, which includes forfeiting their right to both
receive the new zero-coupon bond due in 2030 (the “PDI 2030 Bonds”) and to receive accrued
and unpaid interest on the Modified Eligible Bonds. (See Invitation Memorandum at 21.)
Moreover, even bondholders who tender after the unreasonable consent deadline will forfeit their
right to receive the PDI 2030 Bonds or any payments in respect of accrued and unpaid interest.
(See id. at ii.) Ecuador has insisted that bondholders decide within a timeframe of only ten days
whether to accept this exchange offer, lest they risk further losses in the form of accrued and unpaid
interest. Furthermore, Ecuador has sprung this expedited decision upon investors after depriving
them of the fair and transparent negotiation process they sought leading up to the launch of the
consent solicitation.

        Our emphatic objection to the Invitation is based on the Committee’s belief that the
Proposal presents a harmful precedent for emerging markets restructurings generally that would
allow sovereigns to renege on binding provisions in indentures. It is axiomatic that one of the core
and bedrock principles of the sovereign debt markets is that investors will receive the benefit of
their bargain when purchasing the debt instruments of a sovereign nation. Here, as explained more
fully below, the bondholders negotiated for, and received, specific assurances in writing from
Ecuador that they would not be disadvantaged or treated less favorably than other bondholders in
the event that Ecuador sought to modify the bonds. The Republic’s actions in the Proposal run
roughshod over these tenets. In plain violation of the terms of the indentures of the Aggregated
Eligible Bonds that the members of the Committee (and indeed all bondholders) negotiated for in
good faith – and that the Republic agreed to – the Republic has elected not to give equal terms to
the bondholders who choose to opt out of this one-sided and highly disadvantageous exchange
offer.

        In addition to the high pressure tactics by which the Republic seeks to force this proposal
upon investors, those investors who elect not to consent to the harshly unfavorable terms of the
Proposal will not receive equivalent treatment to the consenting bondholders (assuming that the
Proposal is successful and achieves the 80 percent Minimum Participation Condition and all other
relevant conditions under the Eligible Bonds). Instead, non-tendering bondholders will receive a
less favorable rate on the Modified Eligible Bonds, at a value of 91.13 cents on the dollar compared
to the unmodified bonds. (Id. at 50.) Non-tendering bondholders will also lose out on all accrued
and unpaid interest on the notes, and will not receive the PDI 2030 Bonds. (Id. at iii-iv.)

        Such prejudicial treatment of non-tendering bondholders violates the provisions of the
indentures of the Eligible Bonds, which require that any modified notes issued by the Republic
are no less favorable than the terms of any new notes being offered in the exchange:
                Case 1:20-cv-05890 Document 1-6 Filed 07/29/20 Page 4 of 5
July 22, 2020
Page 3




                  If any Reserved Matter Modification . . . is sought in the context
                  of a simultaneous offer to exchange the Notes for new debt
                  instruments of the Republic or any other Person, the Republic shall
                  ensure that the relevant provisions of the Notes, as amended by
                  such Modification, are no less favorable to the Holders thereof
                  than the provisions of the new instrument being offered in the
                  exchange, or if more than one debt instrument is offered, no less
                  favorable than the new debt instrument issued having the largest
                  aggregate principal amount. (See, e.g., Indenture for 7.95%
                  Bonds due 2024, § 7.3.)

       This language plainly forecloses the inferior treatment that the Republic seeks to impose
upon the non-tendering bondholders, as compared to those who consent to the exchange. The
exchange offer seeks to effect unfavorable modifications to the Eligible Bonds, while those
bondholders who do not tender – or who tender after the unreasonably expedited Consent
Deadline – are also deprived of the benefit of the PDI 2030 Bonds. Such treatment is not
permitted under the agreements, and it threatens to lead to years of ruinous litigation with the
non-tendering bondholders.

        The Steering Committee understands that the Republic may take the baseless position
that the protections to which creditors are entitled under this provision may be removed by exit
consent. That position has no merit. The Republic’s Proposal is specifically prohibited by the
language of the Indentures and is a breach thereof. What the Republic attempts to style as a
modification, is in fact an actionable breach of the existing agreement between the Republic and
the bondholders. The Republic cannot, by subsequent agreement, modify the terms of the
existing Indentures in a way that is prohibited by those Indentures. Furthermore, the Republic
may not use coercive debt exchange practices that are prohibited under the Indentures to modify
the bond terms so as to write out the very same protections that prohibit such practices.

        The Proposed Modifications to the Eligible Bonds also contain other harmful provisions.
These include, but are not limited to: reducing the single-series threshold required to give effect to
a Non-Reserved Matter Modification from 66 ⅔% to 50%, which would in effect lower the
threshold for enacting other creditor-unfriendly measures; removing provisions of the indentures
limiting the ability of the Republic to engage in future modifications and issuances of new notes;
and excluding defaults arising from any unmodified Eligible bonds, Modified Eligible Bonds, and
any New Securities from the events of default that may give rise to a cross default. (Id. at 50-51.)
In short, Ecuador’s Proposal would eviscerate the covenants that were bargained-for to protect the
bondholders who agreed in good faith to invest in these securities.

       For all of these reasons, the Proposal is not an offer that any of the Republic’s investors
should be inclined to accept. Rather than extend an invitation, the Republic has issued an
ultimatum. It seeks to impose a coercive and unequitable restructuring process upon investors
holding hundreds of millions of dollars’ worth of bonds of the Republic as a fait accompli that the
Republic hopes investors will have no choice but to accept.
                Case 1:20-cv-05890 Document 1-6 Filed 07/29/20 Page 5 of 5
July 22, 2020
Page 4




        Fortunately, this is not yet the case. The Republic may still reverse its course and achieve
an orderly debt restructuring through a fair and transparent process. The Committee remains
willing to engage in a constructive dialogue with the Republic, in the shared interest of achieving
a fair and equitable restructuring for all parties.

                                              Sincerely,

                                              /s/ Christopher J. Clark

                                              Christopher J. Clark
